Citation Nr: 0711876	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left lower extremity.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right lower extremity.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
erectile dysfunction.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression.

7.  Entitlement to service connection for residuals of a left 
leg bite.

8.  Entitlement to service connection for residuals of a 
stroke.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a kidney disorder.

11.  Entitlement to service connection for a psychotic 
disorder.

12.  Entitlement to service connection for a right shoulder 
disorder.

13.  Entitlement to service connection for left shoulder 
disorder.

14.  Entitlement to service connection for tremors or a 
disability manifested by tremors.

15.  Entitlement to service connection for an acquired eye 
disorder, to include loss of visual acuity.

16.  Entitlement to service connection for a right foot 
disorder.

17.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a September 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which reopened the 
veteran's previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
denied it on the merits; and denied the veteran's claims of 
entitlement to service connection for diabetes mellitus, 
peripheral neuropathy of the of the right lower extremity and 
of the left lower extremity, and for depression.  In February 
2003, the veteran perfected a timely appeal only with respect 
to the denial of his claim of entitlement to service 
connection for PTSD and requested a Travel Board hearing.  

This matter also is before the Board on appeal from a 
September 2004 RO decision, which denied the veteran's 
application to reopen claims of entitlement to service 
connection for peripheral neuropathy of the of the left lower 
extremity and of the right lower extremity, erectile 
dysfunction, diabetes mellitus, and depression.  In that 
decision, the RO also denied the veteran's claims of 
entitlement to service connection for residuals of a left leg 
bite, residuals of a stroke, hypertension, a kidney disorder, 
a psychotic disorder, a right shoulder disorder, a left 
shoulder disorder, tremors, vision problems, a right foot 
disorder, and a left foot disorder.  In January 2006, he 
perfected a timely appeal with respect to all of the claims 
adjudicated by the RO in the September 2004 rating decision 
and requested a Travel Board hearing.  This hearing was held 
before the undersigned in July 2006.

The Board notes parenthetically that the veteran filed a 
claim of entitlement to service connection for petit mal 
epilepsy in May 2006.  However, in a statement made on the 
record at his Travel Board hearing in July 2006, the veteran 
stated that he was withdrawing this claim.  See 38 C.F.R. 
§ 20.204(b)(1) (2006).  Nevertheless, as explained below, the 
Board finds that the matter is intertwined with the claim for 
service connection for a disability manifested by tremors 
and, as such will be addressed in the context of that claim.

As noted above, in September 2002, the RO reopened and denied 
the veteran's claim for service connection for PTSD on the 
merits.  And, in September 2004, the RO denied the veteran's 
application to reopen his previously denied claims for 
service connection for peripheral neuropathy of the left 
lower extremity and of the right lower extremity, erectile 
dysfunction, diabetes mellitus, and depression.  

In accordance with the United States Court of Appeals for 
Veterans Claims (the Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted).  Therefore, regardless 
of the RO's action on the veteran's application to reopen any 
of his previously denied claims, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen any of these claims.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The issues of service connection for right and left foot 
disorders, residuals of a left leg injury, an eye disorder, 
and a disability manifested by a tremor, to include a seizure 
disorder, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
most of the information and evidence necessary to 
substantiate the claims addressed in this decision.  

2  In a March 2000 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal that 
determination within the time limits proscribed by law.

3.  Evidence added to the record since the March 2000 rating 
decision relates to an unestablished fact necessary to 
substantiate the appellant's service connection claim for 
PTSD and raises a reasonable possibility of substantiating 
the claim.  

4.  The record does not include credible supporting evidence 
verifying the occurrence of any of the veteran's claimed in-
service stressors upon which a diagnosis of PTSD was based.

5.  In a September 2002 rating decision, the RO denied 
service connection for peripheral neuropathy of the right and 
left lower extremities, erectile dysfunction, diabetes 
mellitus, and depression; a notice of disagreement was not 
received to initiate an appeal from that determination.

6.  Evidence added to the record since the September 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the veteran's claims for service 
connection for peripheral neuropathy of the lower 
extremities, erectile dysfunction, diabetes mellitus, and 
depression, and does not raise a reasonable possibility of 
substantiating any of these claims.

7.  The veteran's service medical records show no in-service 
findings relating to cerebrovascular disease or a stroke, a 
kidney disorder, or a right shoulder disorder.  

8.  The veteran was evaluated by a psychiatrist for an 
episode of what was classified as bizarre behavior but the 
final impression was a personality disorder, which is not a 
disease or disability for VA compensation purposes.

9.  It was recorded on the separation examination that the 
veteran had a history of psychiatric treatment for 7 months 
but the service medical records do not show such treatment 
during service; upon the separation examination, he 
complained of depression, memory loss and nervous trouble; 
however, no diagnosis of an acquired psychiatric disorder was 
not noted during service, to include upon the separation 
examination, and there is no competent opinion that links a 
current psychiatric disorder and service. 

10.  The veteran was treated for a left shoulder strain while 
on active duty but the separation examination was negative 
for any pertinent abnormal objective findings, there is no 
post-service medical or X-ray evidence of a left shoulder 
disability until many years after the veteran's discharge 
from service and the only competent opinion that addresses 
the question of a nexus between his current left shoulder 
disability, to include arthritis and the in-service shoulder 
strain weighs against the claim.

11.  The post-service medical evidence does not show 
cardiovascular disease, hypertension, a kidney disorder, 
cardiovascular disease, a psychotic disorder, or a right 
shoulder disorder, to include arthritis, until many years 
post-service and there is no competent evidence of a nexus 
between any of these disorders and service.

12.  As service connection is not in effect for diabetes 
mellitus, the veteran's claims for service connection for 
peripheral neuropathy of the lower extremities, erectile 
dysfunction, stroke, hypertension and kidney disease as 
secondary to diabetes under the provisions of 38 C.F.R. 
§ 3.310 must be denied as a matter of law. 


CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the March 2000 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2006).

4.  The September 2002 rating decision, which denied service 
connection for peripheral neuropathy of the left lower 
extremity and of the right lower extremity, erectile 
dysfunction, diabetes mellitus, and depression, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

5.  Evidence received since the March 2000 rating decision is 
not new and material, the criteria for reopening the claims 
for service connection for peripheral neuropathy of the left 
lower extremity and of the right lower extremity, erectile 
dysfunction, diabetes mellitus, and depression have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

6.  Residuals of a stroke were not incurred in or aggravated 
by active service, nor may such be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

7.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

8.  A kidney disorder was not incurred in or aggravated by 
active service, nor may renal disease be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

9.  A psychotic disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

10.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service, nor may arthritis of either 
shoulder be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

11.  There is no legal entitlement to secondary service 
connection for peripheral neuropathy of the lower 
extremities, erectile dysfunction, stroke, hypertension and 
kidney disease.  38 C.F.R. § 3.310 (2006); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2002 and May 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  While the April 2002 and May 2004 
letters fail to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims for the disabilities on appeal, such failure 
is harmless because the RO subsequently provided this notice 
to the veteran in March 2006.  The veteran's claim of 
entitlement to service connection for PTSD was readjudicated 
in a statement of the case issued in December 2002, and his 
remaining claims were readjudicated in a December 2005 
statement of the case, after all of the VCAA notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran also has been afforded a meaningful opportunity 
to participate in the adjudication of his claims, to include 
the opportunity to present pertinent evidence.  With respect 
to the Dingess requirements, as the preponderance of the 
evidence is against the veteran's claims, any questions 
relating to the timing of this notice is moot.  

The Veterans Court also has held that the VCAA requires 
additional notice when a claimant seeks to reopen a 
previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Veterans Court held that VA must examine the 
basis for a denial of a previously disallowed claim and 
provide the veteran with notice of the evidence of service 
connection found lacking in the previous denial.  Here, the 
RO informed the veteran that new and material evidence was 
required to reopen his previously denied claims.  The RO 
advised the veteran that, to be considered new, the evidence 
must be submitted to VA for the first time and, to be 
considered material, the evidence must relate to the specific 
issue being appealed.  The RO advised the veteran of the 
basis for the denial of his claims, namely the lack of 
objective evidence of treatment for peripheral neuropathy of 
the right lower extremity and of the left lower extremity, 
erectile dysfunction, diabetes mellitus, depression, and PTSD 
during service or within one year of separation from service 
and the lack of evidence relating his post-service complaints 
to active service.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's available service medical records and VA medical 
records, including VA examination reports.  The veteran also 
was provided with comprehensive VA examinations, which 
provided sufficient information to decide the issues on 
appeal.  Massey v. Brown, 7 Vet. App. 204 (1994).  As 
explained in more detail below, some of these evaluations 
ruled out some of the claimed disabilities, whereas others 
resulted it a negative nexus opinion.  The claim for service 
connection for PTSD is denied based upon the absence of a 
verified in-service stressor upon which a diagnosis was 
based.  Thus, an examination or opinion is not warranted for 
this claim.  There is no duty to provide an examination or 
medical opinion in the absence of new and material evidence.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  Id.
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

New & Material Evidence to Reopen Service Connection for PTSD

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The Board 
notes that the veteran filed a request to reopen his 
previously denied service connection claim for PTSD in 
February 2002.  See Rodriguez v. Nicholson, 19 Vet. App. 275, 
289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the new and material evidence standard 
more stringent, applies to any claim for benefits received by 
VA on or after August 29, 2001).  Accordingly, the amended 
version of 38 C.F.R. § 3.156(a) controls in the present case.

38 C.F.R. § 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck v. 
Principi, 17 Vet. App. 173, 178 (2003).  "Material" 
evidence, in contrast, is "existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claim."  New and material evidence may not "be cumulative 
or redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a) (2006).  The Veterans Court 
has held that, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Fortuck, supra, at 179.

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon finding that a 
veteran has presented new and material evidence, the Board 
"must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.' Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

In addition, 38 U.S.C.A. § 5107 sets forth the standard of 
proof applied in decisions on claims relating to veterans' 
benefits.  An appellant will receive the benefit of the doubt 
when an approximate balance of positive and negative evidence 
exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when 
an appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

A review of the claims file shows that the RO denied the 
veteran's service connection claim for PTSD in a March 2000 
rating decision.  The veteran was notified of this decision 
that same month and was provided a copy of his procedural and 
appellate rights.  However, he did not file a timely notice 
of disagreement as required by 38 C.F.R. § 20.201.  Under the 
circumstances, the Board finds that the March 2000 rating 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002).

The pertinent evidence added to the record since the March 
2000 rating decision consists of VA treatment records, a 
report of VA PTSD examination in June 2002, and lay 
statements from the veteran describing his claimed in-service 
stressors.  A review of this evidence confirms treatment for 
PTSD.  Significantly, the June 2002 VA examination report 
provides an opinion that the veteran has PTSD that is related 
to active service.  There also is a letter from M.H., M.D. 
(Dr. M.H.), relating the veteran's PTSD to active service.  
This evidence is new as it was not of record at the time of 
the prior final rating decision in March 2000 and it is 
material as it provides opinions concerning the claimed 
relationship between PTSD and the veteran's active service.

The Board finds that this additional evidence, which was not 
previously submitted to VA and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate a claim in that it supports 
the veteran's assertion that his PTSD is service related.  
This evidence is not cumulative or redundant of evidence 
previously on file at the time of the last final denial and 
it raises a reasonable possibility of substantiating the 
claim.  It follows that the additional evidence in question 
is new and material.  Accordingly, the Board is required to 
reopen the claim for service connection for PTSD.

Service Connection for PTSD

Turning to the merits of the veteran's service connection 
claim for PTSD, the Board observes that applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors (or the evidence necessary to establish 
that the claimed stressor actually occurred) varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in- service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

The veteran's service personnel records show that he was a 
military police officer (MP).  Neither his DD-214 nor his 
service personnel records show that he was awarded any combat 
decorations or that he ever served in combat.  The Board 
notes that the veteran was on active duty from August 1971 to 
August 1975 and served in Korea during that time.  Contrary 
to the veteran's repeated assertions, his service personnel 
records do not show that he served in Thailand or in Vietnam.  
And the veteran's own statements and testimony indicate that 
he is unable to remember sufficient details about his claimed 
in-service stressors of combat service or on secret missions 
either in Thailand or in Vietnam that would render them 
capable of objective verification.  Given the veteran's lack 
of combat service and verifiable in-service stressors, any 
discussion in his post-service treatment records attempting 
to link PTSD to active service cannot corroborate the claimed 
stressor(s) upon which the diagnosis is based.

In this regard, the Board observes that, when the veteran was 
initially diagnosed with PTSD in February 2002, or 27 years 
after his separation from service, he reported increased 
symptoms "from his days in Vietnam."  He did not otherwise 
describe his claimed in-service stressors to the VA examiner 
who saw him and diagnosed PTSD in February 2002.  As noted 
above, there is no support in the veteran's service personnel 
records for his assertions of Vietnam service.  Simply put, 
the record does not confirm a stressor upon which a diagnosis 
of PTSD was based. 

The Board acknowledges that the veteran has been diagnosed 
with PTSD and that the VA examiner who diagnosed the 
veteran's PTSD related it to his claimed service in Vietnam.  
However, the Board finds this nexus to be inherently 
incredible and of no probative value because it is not 
supported by the objective evidence of record and is based 
instead on the veteran's unreliable and unsubstantiated 
history.  Given the fact that the veteran was not even in 
Vietnam let alone involved in combat duty, the nexus opinion 
provided by Dr. M.H. in August 2004 between the veteran's 
"full blown" PTSD and his claimed Vietnam combat service to 
be inherently incredible and of no probative value.  

The medical evidence demonstrates that the veteran does not 
have a diagnosis of PTSD based on a verified in-service 
stressor.  The diagnoses of PTSD in February and June 2002 
and in August 2004 were all based on claimed in-service 
stressors that could not be verified.  A medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

The veteran also has submitted lay statements in support of 
his contention that he developed PTSD during service.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions on 
questions involving the diagnosis or etiology of medical 
diseases or psychiatric disorders do not constitute competent 
medical evidence.  See Espiritu, supra.  Thus, the lay 
statements concerning the diagnosis of PTSD or having PTSD 
symptoms during service are entitled to no probative value.

Since the veteran did not engage in combat with the enemy, 
and since his alleged in-service stressors could not be 
verified, his bare allegations of in-service stressors are 
insufficient to support his service connection claim for 
PTSD.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's Remaining New & Material Evidence Claims

Turning to the veteran's request to reopen his previously 
denied claims of entitlement to service connection for 
peripheral neuropathy of the left lower extremity and of the 
right lower extremity, erectile dysfunction, diabetes 
mellitus, and depression, a review of the claims file shows 
that the RO denied these claims in a September 2002 rating 
decision.  The veteran was notified of this decision that 
same month and was provided a copy of his procedural and 
appellate rights.  However, he did not file a timely notice 
of disagreement with respect to these claims as required by 
38 C.F.R. § 20.201.  Under the circumstances, the Board finds 
that the September 2002 rating decision became final as to 
these particular claims.  38 U.S.C.A. § 7105(c) (West 2002).

The Board notes that the veteran filed a request to reopen 
his previously denied service connection claims for 
peripheral neuropathy of the left lower extremity and of the 
right lower extremity, erectile dysfunction, diabetes 
mellitus, and depression in April 2004.  See Rodriguez, 
supra.  Accordingly, the amended version of 38 C.F.R. 
§ 3.156(a) is applicable to the present case.

The pertinent evidence added to the record since the 
September 2002 rating decision consists of VA treatment 
records and the veteran's lay statements and testimony at his 
July 2006 Travel Board hearing.  The newly submitted VA 
treatment records show continuing treatment for peripheral 
neuropathy, erectile dysfunction, diabetes mellitus, and 
depression.  However, the evidence of record at the time of 
the last final denial of these claims in September 2002 also 
showed treatment for these conditions.  There was no medical 
nexus evidence at that time linking the veteran's peripheral 
neuropathy, erectile dysfunction, diabetes mellitus, and 
depression to active service.  The newly submitted evidence 
does not contain such a nexus.  

The Board finds that the veteran's statements submitted after 
the September 2002 rating decision, while new, are cumulative 
of previously considered statements. That is, these 
statements are simply redundant of previously considered 
contentions from the veteran.  Additionally, the veteran's 
testimony at his July 2006 Travel Board hearing that his 
peripheral neuropathy, erectile dysfunction, diabetes 
mellitus, and depression are directly linked to active 
service does not constitute competent medical evidence.  See 
Espiritu, supra.  In Moray v. Brown, 5 Vet. App. 211 (1993), 
the Veterans Court noted that lay persons are not competent 
to offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.

The evidence submitted since the September 2002 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claims of entitlement to service 
connection for peripheral neuropathy of the of the left lower 
extremity and of the right lower extremity, erectile 
dysfunction, diabetes mellitus, and depression, and it does 
not raise a reasonable possibility of substantiating these 
claims.  Accordingly, new and material evidence has not been 
received to reopen these claims.  38 C.F.R. § 3.156. 

The Veteran's Service Connection Claims

A review of the veteran's service medical records indicates 
that he reported a medical history of a right leg fracture, 
leg cramps, and wearing eyeglasses at his enlistment physical 
examination in June 1971.  The in-service examiner noted that 
there were no sequelae from the veteran's reported medical 
history.  Clinical evaluation of the veteran was normal 
except for mild genu varus in the lower extremities.  The 
veteran's vision was corrected to 20/20 (or normal) in both 
eyes.  There was no indication of peripheral neuropathy of 
either lower extremity or a disability of either foot.

In June 1972, the veteran had a rash on his right foot and an 
open blister on his left foot.  An electrocardiograph in 
November 1972 showed that his heart was within normal limits.  
Following optometry examination in August 1973, it was noted 
that the veteran's vision was corrected to normal.

On September 7, 1973, the veteran complained that he had 
kicked a wall during karate practice and bruised three toes 
in his left foot.  Physical examination showed a contused 
distal interphalangeal joint in the middle toe of the left 
foot.  X-rays showed no fracture.  The impression was bruised 
toes.

The veteran was hospitalized for 1 day on September 16, 1973, 
for an evaluation of left lower extremity pain.  The 
diagnosis was an allergic reaction to an insect bite.

The veteran complained on September 24, 1973, of continuing 
swelling in the left lower leg with no appreciable 
improvement.  Physical examination showed a soft rubbery 4-5 
centimeter mass in the left anterior lower leg and an 
ecchymotic area on the lateral side of this mass.  X-rays 
showed some soft tissue swelling.  An incision in this area 
yielded 10-15 cubic centimeters of old clotted blood.  The 
impression was a resolving hematoma.

On September 25, 1973, the veteran complained of persistent 
swelling in the left anterior lower leg.  Physical 
examination showed that the area was swollen and tender with 
no pain on muscle movement and no adenopathy.  The 
provisional diagnosis was acute venous thrombosis secondary 
to trauma.  Following a surgical incision, the diagnosis was 
an infected hematoma.  The veteran's surgical wound was 
cleaned and dressed on several subsequent occasions, and it 
was noted that it was healing well with no signs of infection 
on October 4, 1973.

In January 1974, the veteran complained of pain in the right 
eye.  Objective examination showed a small cyst under the 
medial upper lid and redness.  The assessment was rule out 
meibomian cyst (or stye).

In April 1974, the veteran complained of pain in the left 
shoulder and arm that had lasted for 3 days and a possible 
pinched nerve.  The veteran stated that this pain radiated 
from the shoulder to the arm.  Physical examination showed 
poorly localized pain in the general vicinity of the left 
shoulder and arm that was not exacerbated by movement of the 
arm.  The impression was muscle strain.

In June 1974, the veteran complained of 4 days of left flank 
and upper quadrant pain that increased on movement.  He 
denied any left leg pain or edema.  Physical examination 
showed tender paraspinous muscles on the left, normal ribs, 
and questionable movement in the left diaphragm that was 
tender to superficial palpation and increased when the 
veteran tensed his abdominal muscles.  The impressions 
included musculoskeletal pain.

On ophthalmologic consultation in June 1974, the veteran 
complained of a lack of fusional abilities.  A history of 
ocular surgery was noted.  The veteran's vision was corrected 
to 20/20 (or normal) in both eyes.  His pupils were equal, 
round, and reactive to light and accommodation.  His 
associated movements were normal.  There was constant 
alternating hyperphoria and esotropia (or cross-eyes).  The 
diagnoses included an astigmatism, esotropia, hyperphoria, 
and early presobyteria.

On ophthalmologic consultation in January 1975, the veteran 
complained of ocular fatigue, diplopia, and eye strain.  He 
reported a history of eye surgery.  The veteran's corrected 
vision in both eyes was 20/20 (or normal).  The diagnoses 
were residual esotropia and hypertrophia.

In February 1975, the veteran complained of a laceration of 
the right eyelid.  He stated that he had been hit in the 
right eye while playing basketball.  Physical examination 
showed a superficial laceration of the right upper eyelid.  
The impressions were eye strain and a corneal abrasion.

At his separation physical examination in April 1975, the 
veteran's reported medical history included eye trouble, leg 
cramps, foot trouble, depression, memory loss, and nervous 
trouble.  The in-service examiner stated that eye trouble 
referred to double vision which the veteran had experienced 
since childhood with no complications or sequelae.  The 
examiner stated that the veteran experienced leg cramps after 
exercise with no complications or sequelae.  The examiner 
attributed the veteran's history of foot trouble to flat feet 
with no complications or sequelae.  The veteran had been 
treated for a fracture of the left leg in March 1970 with no 
complications or sequelae.  The examiner also stated that the 
veteran's nervous trouble referred to "shaking after being 
angry" and that the veteran had received 7 months of 
psychiatric treatment in 1971 with no complications or 
sequelae.  Clinical evaluation showed unequal pupils with 
double vision which was being treated, suprapubic tenderness, 
flat feet, a normal range of motion and strength in the left 
fibula and a 6 centimeter scar in the left lower leg that was 
well-healed with no sequelae.  The veteran was 
psychiatrically normal.  His distant vision was corrected to 
20/17 in the right eye and to 20/20 in the left eye.  His 
field of vision was normal.  The in-service examiner stated 
that the veteran's defective visual acuity in each eye was 
corrected.

In June 1975, the veteran was hospitalized for a loss of 
conscious for a very few minutes.  The veteran described a 
history of unusual incidents in which he lost consciousness.  
He did not recall what had happened when he lost 
consciousness prior to his admission.  Physical examination 
was essentially negative.  The diagnoses included petit mal 
epilepsy and a psychomotor equivalent or Jacksonian type of 
convulsive seizure.  He was put on a temporary physical 
profile for a petit mal seizure and prohibited from any 
duties with a weapon.

A review of the veteran's post-service VA treatment records 
indicates that, on neuropsychological evaluation in November 
1975, the veteran complained that he worried about everything 
and had been nervous since childhood.  He also gave a history 
of tension headaches and "a very hot temper" since 
childhood.  The VA examiner stated that he had reviewed the 
veteran's claims file and service medical records.  
Neurological evaluation was essentially negative.  Mental 
status examination of the veteran showed that he "is not 
mixed up in his mind and can think clearly," with no 
difficulty in concentrating, no resentment or hostility, a 
fine tremor at the extended fingers, no disturbance in 
thought process, spontaneous, relevant, and coherent speech, 
a normal affect, a good memory, good orientation in all 
spheres, no ideas of references, no voices or visions, 
intermittent suicidal ideation since childhood, no suicide 
attempts, threatening and actually harming people 
accidentally and on purpose, no blackouts, no convulsions, 
amnesia episodes since childhood, good judgment, some 
insight, and no signs of psychosis.  The VA examiner stated 
that a review of the veteran's service medical records 
definitely ruled out psychomotor equivalent or Jacksonian 
type of convulsive seizures and petit mal epilepsy.  The 
diagnosis was an explosive personality.

On VA psychiatric examination in February 1996, the veteran 
complained of a severe temper, anhedonia, lethargy, 
hypersomnia, and poor concentration.  His military history 
included service in Thailand and Korea.  Mental status 
examination of the veteran showed normal thought process and 
cognition and good insight and judgment.  The VA examiner 
stated that the veteran had a long history of depression, 
with symptoms of attention deficit disorder (ADD), PTSD, and 
a sleep disorder.  The veteran's GAF score was 60-65, 
indicating mild to moderate symptoms.  The diagnoses included 
a sleep disorder and ADD.

On VA outpatient treatment in December 1999, the veteran 
complained of difficulty concentrating, past suicidal 
ideation, sleep disturbance, anxiety, mood swings, and 
hypervigilance.  His military history included "secret 
combat operations" in remote areas of Thailand in 1972.  
Mental status examination of the veteran showed that he was 
alert and oriented times 4, tense, guarded, restless, angry, 
overreactive, with sequential though easily disorganized 
thoughts, no suicidal or homicidal ideation, no psychotic 
symptoms reported or observed, severely impaired 
concentration, high average intelligence, and fair insight.  
The impressions included an impulse control disorder, rule-
out severe chronic attention deficit hyperactivity disorder 
(ADHD), and an adjustment disorder with mixed emotional 
features.

An April 2001 ultrasound of the veteran's kidneys was normal.

The veteran complained of depression on VA outpatient 
treatment in January 2002.  He was still depressed with 
feelings of hopelessness, helplessness, worthlessness, guilt, 
anhedonia, passive thoughts of death, fatigue, no energy, and 
occasional tearfulness.  There was no suicidal or homicidal 
ideation.  The veteran's obsessive-compulsive disorder (OCD) 
symptoms continued "in an attenuated form" although they 
were "better."  The VA examiner stated that the veteran had 
"improved significantly" in the past year.  However, the 
veteran's GAF score was 40, indicating some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  The impressions included major 
depressive disorder, OCD, and rule-out bipolar disorder.

The veteran complained of still feeling depressed and 
hopeless, although he was coping better, on VA outpatient 
treatment in February 2002.  He also was in chronic pain that 
was mostly but not completely controlled.  He reported 
significantly less difficulty falling asleep due to pain.  He 
denied any suicidal, violent, or homicidal ideation.  The 
veteran's GAF score was 40.  The diagnoses included severe 
recurrent major depressive disorder, OCD, and rule-out 
bipolar disorder.  

The veteran was briefly hospitalized at a VA Medical Center 
on March 4, 2002, for complaints of bilateral lower extremity 
swelling and repeated falls.  He denied any syncope, loss of 
consciousness, head trauma, dizziness, palpitations, and any 
acute changes in mental status, vision, or musculoskeletal 
movements.  Objective examination on admission showed blood 
pressure of 150/79, a regular heart rate and rhythm with no 
murmurs, bilateral lower extremity edema to the knees, 
decreased pinprick sensation in the bilateral lower 
extremities, blood urea nitrogen (BUN) level of 30, and a 
creatinine level of 1.7.  The veteran had bilateral lower 
extremity weakness and decreased strength in his legs but was 
able to walk without assistance.  The principal diagnosis was 
congestive heart failure.  The secondary diagnoses included a 
history of chronic renal insufficiency.

The veteran was hospitalized from March 5 to March 8, 2002, 
at a VA Medical Center.  His history included depression, 
ADD, and bipolar disorder.  He denied any crying spells, 
suicidal ideation, anhedonia, or feelings of hopelessness.  
He stated that he had become upset, depressed, tearful, and 
angry when told that he would need to use a walker for the 
rest of his life.  The veteran's GAF score on admission was 
50-55, indicating moderate or serious symptoms, and was 55 on 
discharge, indicating moderate symptoms.  The final diagnoses 
included an adjustment disorder with depressed mood, a 
history of bipolar disorder, and a history of ADD.

On VA outpatient psychiatric consultation on March 6, 2002, 
the veteran complained of feeling depressed and was found 
holding a razor and shaking.  He stated that he thought about 
killing himself because he had found out that he would need 
to use a walker for the rest of his life.  He had first 
thought of suicide when his neuropathy had worsened several 
months earlier.  He also reported difficulty sleeping, low 
energy, and difficulty concentrating.  He denied any manic 
symptoms or auditory hallucinations but reported questionable 
flashbacks or hallucinations of Vietnam service.  He reported 
combat duty in Vietnam.  Mental status examination of the 
veteran showed fair hygiene and grooming, good eye contact, 
no psychomotor agitation or retardation, normal, fluent 
speech with slight slurring, a "more depressed" mood, a 
"down and sad" affect, logical thought process, positive 
suicidal ideation but no plan, no homicidal ideation, 
auditory, or visual hallucinations, no delusions, intact 
memory, poor insight, and fair to poor judgment.  The VA 
examiner stated that the veteran had symptoms of worsening 
depression with recent suicidal ideation.  The veteran's GAF 
score was 30, indicating behavior that considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or an inability to 
function in almost all areas.  The assessment was major 
depressive disorder with suicidal ideation, a history of 
bipolar affective disorder, and a history of ADD.

On VA outpatient mental health treatment on March 12, 2002, 
the veteran stated that he had been devastated when told that 
he would need to use a walker for the rest of his life and 
had become suicidal in the context of his depression and was 
briefly hospitalized.  He presented with many anxiety cluster 
symptoms of PTSD, OCD, and with serious depression which had 
been much more stable since his discharge from the hospital.  
His diabetes also was much better controlled.  He denied any 
suicidal ideation or auditory or visual hallucinations.  The 
veteran's GAF score was 40.  The assessment included 
recurrent severe major depressive disorder with anxiety, 
"subsyndromal" OCD, ADHD, and rule-out bipolar disorder.

The veteran was hospitalized from March 18 to March 19, 2002, 
at a VA Medical Center with an episode of presyncope (or 
fainting).  He reported that he had fainted twice.  He awoke 
after 2 minutes and was alert and oriented times 3 but did 
not remember the episode.  He also stated that he had 1 to 4 
episodes per day like this, although he did not pass out but 
felt slightly dizzy.  Physical examination showed blood 
pressure of 103/75, a regular heart rate and rhythm, and 
minimal bilateral edema.  The VA examiner stated that a 
"psychiatric origin appears highly probable" as the basis 
for the veteran's fainting episodes.  The primary diagnosis 
was presyncope.  The secondary diagnoses included a history 
of chronic renal insufficiency, bipolar disorder, and ADD.

The veteran was hospitalized at a VA Medical Center from 
November 19-22, 2002, for complaints of dizziness and gait 
instability which had worsened in the past week since the 
veteran had been involved in a motor vehicle accident.  He 
apparently had fallen asleep while driving a car and crashed 
in to a light pole.  The veteran reported a history of 
peripheral neuropathy and prior falls.  Physical examination 
showed that the veteran was sleepy and found it difficult to 
stay awake while holding a conversation.  Mental status 
examination of the veteran showed fluent speech, intact 
sensation to light touch and pinprick, and an intention 
tremor bilaterally with finger-to-nose touch.  The primary 
diagnosis was recurrent syncope due to hypotension and 
hypoglycemia.  The secondary diagnoses included hypertension.

The veteran was hospitalized at a VA Medical Center from 
June 25-26, 2002, for complaints of left-sided chest pain.  
He stated that he felt a sharp, left sternal chest pain that 
was 6-8 out of 10 on a pain scale.  Physical examination 
showed blood pressure of 144/90, chest tenderness, a normal 
heart rate and rhythm with no murmurs, and no pulmonary 
edema.  A myocardial infarction was ruled out.  The veteran 
denied any further chest pain following admission.  The VA 
examiner stated that the veteran's chest pressure was 
atypical and likely secondary to neuropathy.  The principal 
diagnosis was atypical chest pain.  The secondary diagnoses 
included hypertension.

A myocardial perfusion adenosine study in August 2002 showed 
normal perfusion and function of the veteran's heart.  An 
ultrasound of the veteran's kidneys in September 2002 was 
normal.

A magnetic resonance imaging (MRI) scan of the veteran's 
bilateral shoulders in September 2003 showed a partial 
thickness tear or chronic tendinosis and joint effusion in 
both shoulders.  X-rays of both shoulders in October 2003 
showed mild degenerative joint disease changes and no 
fracture or dislocation in the right shoulder.  There also 
was no fracture or dislocation in the left shoulder.

X-rays of the veteran's feet in December 2003 showed mild 
hallux valgus deformity of the left great toe.  There also 
was a questionable lucency of the base of the proximal 
phalanx of the right greater toe which was considered an 
undisplaced fracture.

The veteran was hospitalized at a VA Medical Center from 
January 9-12, 2004, for left shoulder surgery.  On admission, 
he complained of bilateral shoulder pain, left greater than 
right that was 8 out of 10 on a pain scale and worsened with 
lifting his hand over his head.  X-rays of the veteran's left 
shoulder showed post-surgical changes in the left shoulder 
region, some degenerative changes, no evidence of recent 
fracture or subluxation, and no other significant acute bony 
abnormality.  The principal diagnosis was left shoulder 
impingement.  

X-rays of the veteran's left foot in February 2004 showed 
mild hallux valgus deformity with no fractures or soft tissue 
abnormalities.  

In an August 2004 letter, G.E.P., M.D. (Dr. G.E.P.), stated 
that the veteran had been under his care "for many years."  
Dr. G.E.P. stated that the veteran reported repeatedly that 
his psychiatric symptoms had begun during active service in 
Thailand.  The veteran's GAF score was 48, indicating serious 
symptoms.  The diagnoses included recurrent, severe major 
depressive disorder with anxiety that was presently in 
partial remission, and chronic dysthymic disorder.  

In an August 2004 letter, R.S., L.C.S.W., stated that he had 
been working with the veteran since November 19, 2001.  The 
veteran's GAF score was 50, indicating serious symptoms.  The 
veteran had multiple psychiatric diagnoses that included 
recurrent severe major depressive disorder with anxiety, 
ADHD, and OCD.  This social worker stated that the veteran 
reported having psychological problems on active service, 
including a nervous breakdown that required in-service 
hospitalization.  The veteran "cannot describe his symptoms 
at the time or the type of treatment he received."  

On VA joints examination in August 2004, the veteran stated 
that he did not remember filing a service connection claim 
for a left shoulder condition but had problems with both 
shoulders and some numbness and weakness in the right upper 
extremity.  He also reported some decreased range of motion 
in the left shoulder.  His left shoulder had improved greatly 
since surgery but he still had problems with his right 
shoulder.  He denied any significant pain in his left 
shoulder.  There also were no limitations due to pain, 
weakness, fatigability, incoordination, or repetitive use of 
either shoulder.  Physical examination of the left shoulder 
showed well-healed surgical incisions, a normal range of 
motion with no pain, good strength in the rotator cuff, and 
no numbness or tingling.  Physical examination of the right 
upper extremity showed some weakness both in the rotator cuff 
and the triceps, a slightly decreased deep tendon reflex, and 
no significant atrophy.  X-rays of the right shoulder showed 
acromioclavicular (AC) joint osteoarthritis.  The impressions 
included cervical radiculopathy with numbness in the right 
upper extremity and some triceps weakness, rotator cuff 
weakness of the right shoulder, and some left shoulder 
discomfort.  The VA examiner concluded that neither the 
veteran's left shoulder condition nor his right shoulder 
condition was related to active service.

A transcript of a July 2006 Travel Board hearing is 
associated with the claims file.  The veteran testified that 
he could not remember whether he injured either of his 
shoulders during active service.  He stated that the 
disabilities at issue either began during service or as the 
result of some incident of active duty.

The veteran was not treated during or after active service 
for cerebrovascular disease, a cerebrovascular accident or 
residuals of a stroke.  He was treated for residuals of a 
left leg insect bite, vision problems, a rash on the right 
foot, and for bruised toes and blisters of the left foot 
during active service.  The insect bite was followed by 
complications that included an acute episode of venous 
thrombosis and an infected hematoma that has to be surgically 
excised.  Although the veteran was treated following his 
separation from service for a history of chronic renal 
insufficiency, kidney ultrasound sin April 2001 and September 
2002 were normal. 

The Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that statutes relevant to 
service connection claims only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit also held that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent).  Simply put, service connection is not warranted in 
the absence of proof of a present disability.  In this 
appeal, the medical evidence does not show a current 
diagnosis of residuals of a stroke or kidney disease and, in 
any event, there is no competent evidence of a nexus between 
a diagnosis of kidney disease or residuals of a stroke and 
service.  Accordingly, the Board finds that service 
connection is not warranted for claimed residuals of a stroke 
or kidney disease.  
The Board also acknowledges that the post-service medical 
evidence on file shows diagnoses of hypertension, variously 
diagnosed psychiatric disorders and a bilateral shoulder 
disability, including arthritis.  However, the veteran's 
first post-service treatment for hypertension occurred in 
November 2002, or more than 27 years after his separation 
from service in August 1975.  His first post-service 
treatment for a psychiatric disorder occurred in February 
1996, or more than 21 years after his separation from 
service, when he was diagnosed with a sleep disorder and ADD.  
His first post-service treatment for a bilateral shoulder 
disability occurred in September 2003, or more than 28 years 
after his separation from service, when an MRI scan showed 
bilateral rotator cuff tears.  The absence of treatment for 
hypertension, a psychiatric disorder, and a bilateral 
shoulder condition over a prolonged period of time is a 
factor for the Board to consider in reaching a determination 
on the veteran's claims and weighs against the claims.  That 
is, with respect to negative evidence, the Court of Appeals 
for Veterans Claims held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  To the extent that the veteran is 
now contending that he had problems continually with these 
disorders after service, his contentions are outweighed by 
the negative post-service medical evidence.  Id.

The Board further notes that none of the veteran's post-
service examiners who have evaluated or treated the veteran's 
hypertension related it to active service.  And the VA 
examiner who saw the veteran in August 2004 also specifically 
ruled out any relationship between the veteran's bilateral 
shoulder condition and active service.    

The medical evidence shows that the veteran has been 
diagnosed with multiple psychiatric disorders since his 
separation from service.  Although it appears that the VA 
examiner and VA social worker diagnosed the veteran's 
psychiatric disorder in August 2004 as major depressive 
disorder and related it to his claimed combat service, the 
Board finds this nexus to be inherently incredible and of no 
probative value.  The August 2004 opinions concerning the 
etiology of the veteran's psychiatric disorder are based on 
his subjective history of alleged combat service.  The 
veteran's contention that he participated in a "secret 
mission" in Thailand or Vietnam or otherwise participated in 
combat against the enemy while on active service is simply 
not credible because it is not supported by any objective 
evidence in his service personnel records.  As noted with the 
claim for service connection for PTSD, there is no objective 
evidence that the veteran ever served in combat or was even 
in a combat zone.  See Cohen, supra.  Also as previously 
discussed, a medical opinion premised upon an unsubstantiated 
account is of no probative value.  Reonal, supra; Moreau, 
supra; Swann, supra.

Finally, the veteran has submitted lay statements in support 
of his service connection claims.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  See Espiritu, 
supra.  Thus, the lay statements concerning the claimed 
diagnosis or etiology of residuals of a stroke, hypertension, 
kidney disease, and a psychotic disorder are of no probative 
value.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for residuals of a 
stroke, hypertension, kidney disease, a psychiatric disorder 
(to include a psychotic disorder), a right shoulder 
disability, and a left shoulder disability.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

                                      Secondary Service 
Connection

VA regulation provides that a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition. 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The veteran alleges, in part, that his peripheral neuropathy 
of the lower extremities, erectile dysfunction, stroke, 
hypertension and kidney disease are secondary to his diabetes 
mellitus.  However, service connection is not in effect for 
diabetes.  Accordingly, service connection for peripheral 
neuropathy of the lower extremities, erectile dysfunction, 
stroke, hypertension and kidney disease claimed as secondary 
to diabetes must be denied as a matter of law.  38 C.F.R. 
§ 3.310 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to that extent only.

Service connection for PTSD is denied.

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
peripheral neuropathy of the left lower extremity is denied.

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
peripheral neuropathy of the right lower extremity is denied.

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
erectile dysfunction is denied.

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
diabetes mellitus is denied.

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
depression is denied.

Service connection for residuals of a stroke is denied.

Service connection for hypertension is denied.

Service connection for a kidney disorder is denied.

Service connection for a psychosis is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.


                                                            
REMAND 

The veteran was treated for an allergic reaction to an insect 
bite on the left leg and sustained a contusion or bruise of a 
middle left toe while on active duty.  He was also treated 
for an acute venous thrombosis and had an infected hematoma 
removed from his left leg, and he was evaluated for minor 
trauma involving his left foot. 

The service medical records also show that the veteran had 
right eye pain and a small cyst under the medial upper lid 
that was thought to possibly be a stye while on active duty, 
along with a left shoulder strain, refractive errors, a 
superficial laceration of the right upper eyelid with a 
corneal abrasion and a subjective complaint of double vision 
prior to and during service.

Upon the veteran's separation examination, he complained of 
vision disturbance, leg cramps and foot trouble, and the 
clinical evaluation at that time showed flat feet, a scar on 
the left leg, and unequal pupils with a continued complaint 
of double vision.

The veteran was also treated in June 1975, after the 
separation examination but while still on active duty, for 
suspected petit mal epilepsy and a psychomotor equivalent or 
Jacksonian type of convulsive seizure;.  He was placed on a 
temporary physical profile for a petit mal seizure.  

In view of the foregoing, the Board finds that VA 
examinations are warranted to determine if the veteran has 
current left leg, foot and eye disorders or a disability 
manifested by tremors and if so, opinions should be obtained 
to address the question of whether there is a nexus between 
any of the current disorders and service.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) 
(2006).  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1. The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006) are fully satisfied 
with respect to the claims for service 
connection for bilateral foot and eye 
disorders and a disability manifested by 
tremors, to include a seizure disorder.  

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims; and (5) an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his 
claims for service connection, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran must be provided with a 
VA orthopedic examination to determine 
the approximate onset date of any left 
leg or foot disability that may be 
present, to include a scar on the left 
leg and flat feet.  Following a review of 
the record, to include the service 
medical records which show a surgical 
scar on the left leg, left foot trauma 
and a diagnosis of flat feet on the 
report of the separation examination; the 
clinical examination and any tests that 
are deemed necessary, the examiner must 
indicate whether it is at least as likely 
as not (50 percent or greater 
probability) that any disability of the 
left leg (to include a surgical scar) or 
either foot that is present, to include 
flat feet, began during service or as the 
result of some incident of active duty, 
to include surgical removal of an 
infected hematoma from the left leg and  
trauma.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  The veteran must be provided with a 
VA eye examination to determine the 
nature and etiology of any eye disorder 
that is currently present.  Following a 
review of the record, to include the 
service medical records which show 
refractive errors, eye trauma, and 
unequal pupils on the separation 
examination with a history of double 
vision; the clinical examination and any 
tests that are deemed necessary, the 
examiner must indicate whether it is at 
least as likely as not (50 percent or 
greater probability) that any eye 
disorder that is present began during 
service or as the result of some incident 
of active duty, to include trauma.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.

If it is determined that the veteran has 
a pre-existing eye disorder, the question 
is whether it is undebatable that such 
was not aggravated during service. 

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  The veteran must be provided with a 
VA neurological examination to determine 
the nature and etiology of any disability 
manifested by a tremor that may be 
present and whether the veteran has a 
current diagnosis of a seizure disorder.  
Following a review of the record, to 
include the service medical records which 
show an apparent episode of a seizure 
just prior to the veteran's separation 
from service; the clinical examination 
and any tests that are deemed necessary, 
the examiner must indicate whether it is 
at least as likely as not (50 percent or 
greater probability) that any disability 
manifested by a tremor or seizure 
disorder that may be present began during 
service or is linked to some incident of 
or finding recorded active service.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Thereafter, the AMC/RO must 
adjudicate the claims for service 
connection for residuals of an insect 
bite of the left leg, a bilateral foot 
disorder, an eye disorder and a 
disability manifested by a tremor or a 
seizure disorder.  If any claim is 
denied, a SSOC should be issued and the 
veteran and his representative and they 
should be given a reasonable opportunity 
to respond.

The case should then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


